DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendment/remarks filed on 12/22/2020. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4. Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 19, including providing a small current from the auxiliary-current circuit correlated with the current source when the output voltage is free (it is unclear as to the exact scope/bounds of the word “free” in the limitation of the claim) of high frequency transients.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UTSUNOMIYA [US 20140253076].
Regarding Claim 22.    UTSUNOMIYA [US 20140253076] discloses [Figs. 1-4], A low-dropout regulator configured to couple to a load, the low-drop-out regulator comprising:  an error amplifier (110) configured to provide an output voltage error signal, an output transistor (112) coupled between a supply node and the load, the output transistor configured to receive the output voltage error signal directly from the error amplifier, and to provide first output current at an output voltage based on the output voltage error signal; and auxiliary current circuit (130) for providing auxiliary output current in addition to the output current, the auxiliary current circuit responsive to a drop in the output voltage due to current demand from the load,  wherein the auxiliary current circuit, includes a helper transistor (e.g. 135, 136) having a terminal coupled directly to the output voltage, the helper transistor having a control node responsive to a second reference voltage (of Vref), the helper transistor configured to turn on when the output voltage drops due to current demand from the load and to provide auxiliary current to the load, via the terminal, in addition to the first output current provided by the output transistor. (see Abstract; and paras. 0024-0036)

Conclusion
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  However, after further review a new rejection is provided.

Allowable Subject Matter
Claim(s) 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 3-6, 8, 11, 13-21 are allowed.
The following is an Examiner' s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a voltage regulator, includes: the helper transistor having a control node responsive to a second reference voltage, the helper transistor configured to turn on when the output voltage drops due to current demand from the load and to provide auxiliary current to the load in addition to current provided by the output transistor; and wherein the auxiliary-current circuit includes a feedback amplifier having an output coupled to the control node of the helper transistor.

Claim 11:   The prior art of record fails to disclose or suggest a method, the method comprising the steps of:  limiting current provided by the helper transistor when the output voltage is within a threshold of a desired output voltage using a second reference voltage: and holding a control node of the helper transistor at a constant level using a feedback amplifier of the auxiliary-current circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Note(s)


Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)

It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /HENRY E LEE III/           Examiner, Art Unit 2838